 

Exhibit 10.1



 

 



 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made this 5th day of June,
2017, by and between ICON MIRAMAR OWNER POOL 2 WEST/NORTHEAST/MIDWEST, LLC, a
Delaware limited liability company (“Landlord”), and rf industries, ltd., a
Nevada corporation (“Tenant”).

 

 

WITNESSETH:

 

WHEREAS, Landlord (successor in interest to CWCA Miramar GL 74, L.L.C., formerly
known as Walton CWCA Miramar GL 74, L.L.C.) and Tenant are parties to that
certain Lease, dated as of January 8, 2009 (the “Original Lease”), and amended
by that certain Second Amendment to Lease (sic), dated as of August 25, 2009
(the “Second Amendment”), as further amended by that certain Third Amendment to
Lease, dated April 17, 2014 (the “Third Amendment”), as further amended by that
certain Fourth Amendment to Lease, dated January 26, 2017 (the “Fourth
Amendment”), and collectively with the Original Lease, the Second Amendment and
the Third Amendment, the “Lease”), pursuant to which Landlord leases to Tenant
certain Premises in the project commonly known as Miramar Business Park.

 

WHEREAS, pursuant to the Fourth Amendment, the parties agreed that the Premises
would be modified by (i) the inclusion of approximately 1,940 rentable square
feet with an address of 7620 Miramar Road, Suite 4200, San Diego, California
(“Suite 4200”) effective as of April 1, 2017 and (ii) the elimination and
surrender of approximately 2,321 rentable square feet with a common address of
7616 Miramar Road, Suite 5200, San Diego, California (“Suite 5200”) effective as
of March 31, 2017, all as more particularly described in the Fourth Amendment.

 

WHEREAS, as of the date hereof, Tenant has not surrendered possession of Suite
5200 and Tenant now desires to continue to lease Suite 5200 from Landlord
through the Second Extended Termination Date (as defined in the Fourth
Amendment), so that the Premises through the Second Extended Termination Date
shall consist of the following: (i) approximately 3,858 rentable square feet
with a common address of 7620 Miramar Road, Suite 4300/4400, San Diego,
California (“Suite 4300/4400”); (ii) approximately 13,789 rentable square feet
with a common address of 7610 Miramar Road, Suite 6000/6002, San Diego,
California (“Suite 6000/6002”); (iii) Suite 5200; and (iv) Suite 4200, all as
depicted on Exhibit A attached hereto and made part hereof.

 

WHEREAS, Landlord has agreed to the requested changes set forth in the preceding
recitals, subject to the entry into this Amendment and the modification of the
Lease terms and conditions as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:

 

1.                   Suite 4200 Expansion Premises Commencement Date. Landlord
and Tenant hereby acknowledge and agree that the actual Suite 4200 Expansion
Premises Commencement Date (defined in the Fourth Amendment) occurred on April
1, 2017.

 

2.                   Retention of Suite 5200. Section 3 of the Fourth Amendment
is hereby deleted in its entirety and is of no further force or effect.
Accordingly, and notwithstanding anything to the contrary contained in the
Fourth Amendment, effective (retroactively) from and after April 1, 2017, the
“Premises” as defined in the Lease shall be deemed to contain approximately
21,908 rentable square feet, comprising Suite 4300/4400, Suite 6000/6002, Suite
4200, and Suite 5200. All of the terms and conditions of the Lease with respect
to the Premises, including the Second Extended Termination Date, shall be deemed
to apply to Suite 5200 in all respects, except as otherwise set forth herein and
except that Tenant shall not be entitled to receive with respect to Suite 5200
any allowances, abatements, or other financial concession granted in connection
with entering into a lease of any other portion of the Premises unless such
concessions are expressly provided for herein with respect to Suite 5200.
Landlord and Tenant hereby agree and stipulate that Suite 5200 shall be deemed
to contain approximately the rentable square footage set forth in the third
recital above for all purposes under the Lease.

  

 1 

 



  

3.                   AS-IS Condition. Tenant hereby acknowledges and agrees that
Tenant is in possession of Suite 5200 and has accepted Suite 5200 as of the date
hereof in AS-IS, WHERE-IS condition without any representation or warranty of
any kind made by Landlord in favor of Tenant.

 

4.                      Monthly Installment of Rent.

 

(a)                 Premises (excluding Suite 5200) Through Second Extended
Termination Date. The Monthly Installment of Rent with respect to the Premises
(excluding Suite 5200) shall be payable as provided in Section 4 of the Fourth
Amendment for the period beginning on April 1, 2017 and continuing through and
including the Second Extended Termination Date.

 

Landlord and Tenant acknowledge and agree that the abated Monthly Installment of
Rent described in Section 4 of the Fourth Amendment and the Monthly Installment
of Rent Abatement Period as defined therein shall not apply to Suite 5200.

 

(b)                Monthly Installment of Rent Schedule (Suite 5200). Effective
(retroactively) as of April 1, 2017, the Monthly Installment of Rent for Suite
5200 payable by Tenant to Landlord during the Second Extended Term is as
follows:

 

From: To:

Monthly Installment of Rent

for Suite 5200 ONLY

 

4/1/2017 3/31/2018       $2,692.96 *** 4/1/2018 3/31/2019 $2,773.13 4/1/2019
3/31/2020 $2,856.32 4/1/2020 3/31/2021 $2,942.01 4/1/2021 3/31/2022 $3,030.27
4/1/2022 7/31/2022 $3,121.18

 

Except as otherwise set forth herein, all other terms and conditions with
respect to the payment of Monthly Installment of Rent are as set forth in the
Lease.

 

***Tenant’s obligation to pay Monthly Installment of Rent for Suite 5200 shall
be conditionally abated during the full calendar month of June, 2017 (the “Suite
5200 Monthly Installment of Rent Abatement Period”). Such abatement shall apply
to Monthly Installment of Rent for Suite 5200 only and shall not apply to any
other sums payable under the Lease. The abatement of Monthly Installment of Rent
for Suite 5200 described above is expressly conditioned on Tenant’s performance
of its obligations under the Lease throughout the Term. If Tenant defaults
(beyond any applicable notice and cure or grace period) under the Lease, then
Tenant shall immediately, on demand, pay to Landlord, in addition to all other
amounts and damages to which Landlord is entitled, the amount of Monthly
Installment of Rent for Suite 5200 which would otherwise have been due and
payable during the Suite 5200 Monthly Installment of Rent Abatement Period.

 

5.                   Tenant’s Proportionate Share. Tenant’s Proportionate Share
applicable to Suite 5200 is 2.67%. Accordingly, Tenant’s Proportionate Share of
the Premises in its entirety is 25.20%.

 

6.                   Security Deposit. Upon Tenant’s execution hereof, Tenant
shall pay Landlord the sum of $3,863.90, which is added to and becomes a part of
the Security Deposit, if any, held by Landlord as provided under the Lease as
security for payment of rent and the performance of the other terms and
conditions of the Lease by Tenant. Accordingly, simultaneously with the
execution hereof, the Security Deposit is increased from $26,339.77 to
$30,203.67.

 

 2 

 



 

7.                   OFAC. Tenant hereby represents and warrants that, to the
best of its knowledge, neither Tenant, nor any persons or entities holding any
legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to the defaulting party.

 

8.                   Tenant’s Broker. Tenant represents and warrants that it has
dealt with no broker, agent or other person in connection with this transaction,
other than Hughes Marino, Inc. Tenant agrees to indemnify and hold Landlord and
the Landlord Entities harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

 

9.                   Delivery of Amendment. Submission of this Amendment by
Landlord is not an offer to enter into this Amendment, but rather is a
solicitation for such an offer by Tenant. Landlord shall not be bound by this
Amendment until Landlord and Tenant have fully executed and delivered this
Amendment.

 

10.                Authority. Tenant represents and warrants to Landlord that if
Tenant is not a natural person, Tenant has been and is qualified to do business
in the state in which the Premises is located, Tenant has full right and
authority to enter into this Amendment, and that all persons signing on behalf
of Tenant were authorized to do so by appropriate actions.

 

11.                Severability. If any clause or provision of this Amendment is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby. It is also the intention of the parties
to this Amendment that in lieu of each clause or provision of this Amendment
that is illegal, invalid or unenforceable, there be added, as a part of this
Amendment, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

12.                Counterparts and Delivery. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Amendment. Execution copies of
this Amendment may be delivered by facsimile or email, and the parties hereto
agree to accept and be bound by facsimile signatures or scanned signatures
transmitted via email hereto, which signatures shall be considered as original
signatures with the transmitted Amendment having the binding effect as an
original signature on an original document. Notwithstanding the foregoing,
Tenant shall, upon Landlord’s request, deliver original copies of this Amendment
to Landlord at the address set forth in such request. Neither party may raise
the use of a facsimile machine or scanned document or the fact that any
signature was transmitted through the use of a facsimile machine or email as a
defense to the enforcement of this Amendment.

 

13.                California. To allow for compliance with building performance
benchmarking and disclosure laws and regulations (including, but not limited to,
compliance with California Public Resources Code §25402.10 and similar or
successor laws), Tenant, promptly upon request, shall deliver to Landlord (or,
at Landlord’s option, execute and deliver to Landlord an instrument enabling
Landlord to obtain from such provider) any data about Tenant’s utility
consumption. To Landlord's actual knowledge, no part of the Premises has
undergone an inspection by a certified access specialist. For purposes of the
preceding sentence, Landlord's actual knowledge shall mean and be limited to the
actual knowledge of the person who is Landlord's asset manager (not the
Building's property manager) on the date this Amendment is executed by Landlord,
without any duty of inquiry or investigation, and such asset manager shall have
no personal liability if such representation is untrue. California Civil Code
Section 1938 provides in relevant part as follows: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” Nothing in this paragraph or California Civil Code Section 1938 shall
relieve or modify Tenant’s obligations with respect to compliance with
applicable governmental laws, ordinances and regulations, including without
limitation, construction-related accessibility standards, as set forth in the
Lease. Tenant hereby agrees that any Tenant-initiated CASp inspection (i) shall
be at Tenant’s sole cost and expense, and (ii) shall take place during normal
business hours following reasonable prior written notice to Landlord. Any
information contained in a CASp report shall be maintained as confidential in
accordance with the Lease.

 



 3 

 

 

 

14.                Conflict; Ratification; Integration. Insofar as the specific
terms and provisions of this Amendment purport to amend or modify or are in
conflict with the specific terms, provisions and exhibits of the Lease, the
terms and provisions of this Amendment shall govern and control. Landlord and
Tenant hereby agree that (a) this Amendment is incorporated into and made a part
of the Lease, (b) any and all references to the Lease hereinafter shall include
this Amendment, and (c) the Lease, and all terms, conditions and provisions of
the Lease, are in full force and effect as of the date hereof, except as
expressly modified and amended hereinabove. The recitals set forth herein and
incorporated by reference. Capitalized terms used in this Amendment shall have
the same definitions as set forth in the Lease to the extent that such
capitalized terms are defined therein and not redefined in this Amendment. This
Amendment and any attached exhibits and addenda set forth the entire agreement
between the parties with respect to the matters set forth herein.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 

LANDLORD:   TENANT:             ICON MIRAMAR OWNER POOL 2   rf industries, ltd.,
a Nevada corporation WEST/NORTHEAST/MIDWEST, LLC,       a Delaware limited
liability company               By: GLP US Management LLC,   By: /s/ Mark
Turfler   a Delaware limited liability company   Name: Mark Turfler   as agent
for Landlord   Title: CFO                     Dated: May 24, 2017   By: /s/ Rob
Munson         Name: Rob Munson         Title: SVP                     Dated:
June 5, 2017      

 

 

 

 

 5 

 

 

EXHIBIT A

 

DEPICTION OF THE PREMISES

 

 

  

[image_001.jpg]

 



 

 

 

 

 

